Mr. Justice Dickey delivered the opinion of the Court: We find no cause to disturb the decree of the circuit court. Lockwood was in possession of the property, apparently as owner. The property was a proper subject of assessment and taxation in the town of South Chicago. Section 6 of the Revenue act, (clause 10,) says: “The property of manufacturers and others, in the hands of agents, shall be listed by and in the name of such agent, as merchandise.” By section 83, the assessor, where he fails to get a list of personal property from the person required by law to list the same, is required to ascertain the amount and value of the property, and assess the same. The assessor failing to get this property listed by the agent, proceeded to list and assess the same. He listed it in the name of the agent, assumed by him for this business, which was S. T. Lockwood & Co. It is insisted that this assessment is invalid because the assessor did not enter upon his books the words “as agent,” or some other phrase showing that it was the property of some person or persons other than the agent. We find no statute requiring this. It is to be listed “in the name of the agent.” This assessment is so made. It is said, however, that section 256 provides a lien on the property in favor of the agent when property is assessed “to any person as agent of another, ” and, by implication, requires that the agency must appear on the face of the assessor’s books, and this for the protection of the agent. Without inquiring whether such lien be or not dependent upon such an entry on the face of the assessment, it is sufficient to say that it was the duty of Lockwood to have listed this property with the assessor of the town of South Chicago, in his own ñame. He neglected to do so. The assessor, as he was required, undertook to make the list and assessment by the best lights he had. If he failed in the mode,—in a matter which, if directed by statute, is so directed merely to give the agent better means of availing himself of his lien,—the agent can not complain of this failure. Had he done his duty no mistake of this kind (if mistake it is) could have occurred. The property was subject to assessment and taxation in the town of South Chicago, where the agent had his place of business, and to be listed in the name of the agent, and the mere fact that the words, “as agent, ” are not added, can not invalidate the assessment. It was clearly the purpose of the statute to make the agent liable for the tax, else no lien would have been given the agent for his protection. The decree of the circuit court is therefore affirmed. Decree affirmed.